Wood, J., (after stating the facts). The appellant contends that the judgment should be reversed because it was shown that one of the principal witnesses for the prosecution was employed by the police department of Hot Springs to act as a detective in securing the testimony to convict appellant; that this witness and other witnesses had been paid for their services in procuring testimony, and that in order to secure the conviction of appellant one of the principal witnesses against him had resorted to disgraceful and infamous conduct in order to find out the alleged facts to which he testified, and had induced others to engage with him in such disreputable conduct. But the objection which appellant urges to the character and conduct of the witnesses goes only to their credibility, and therefore was for the jury and not for this court. The testimony is sufficient here to sustain the verdict. The statute is comprehensive in its terms. -It is leveled at the nefarious practice of procuring females to be used for the purpose of prostitution. The crime is designated in modern criminal statutes' as pander, or white slave traffic. While doubtless the purpose of the lawmakers primarily was to protect females who are already virtuous from the multifarious and wicked devices and schemes of the panderer, or one who for hire would seek to make traffic and commerce of females, and thus destroy their virtue and make them prostitutes, yet in order to effectuate this purpose the act, in terms, was made broad enough to include those who, by any method mentioned in the statute, procure any female, whether virtuous or not, to engage in illicit sexual intercourse. It wás only by making the law thus comprehensive and drastic in its terms that the Legislature could most successfully carry out its purpose to prevent the prostitution of females. It is therefore wholly immaterial under) the law whether the female procured for the purpose of illicit sexual intercourse was at the time virtuous or not. The statute, in terms, prohibits the procuring of any female for the purpose of prostitution. There is a provision in the statute directed against the procuring of females to become prostitutes, and preventing the procuring of females to enter any place in which prostitution is practiced, for the purpose of prostitution. The contention therefore of appellant that the offense is not committed where the woman involved exercises her own discretion and goes voluntarily to the place of prostitution is not well taken; and the. fact that the girl whom appellant is alleged to have procured to enter the place of prostitution was already of easy virtue and went voluntarily under the promises and by the persuasion and encouragement of the appellant is wholly immaterial. If he took her to a place where prostitution was practiced, for the purpose of prostitution, whether she went voluntarily or not, he was guilty under this statute. The evidence adduced, if believed by the jury, was sufficient to warrant them in returning a verdict against him. The court erred, however, in excluding from the jury the testimony which appellant offered tending to show that the house where it is alleged the female involved was taken, was, for some time before that, and at that time, not a place of prostitution and a place where prostitution was encouraged or allowed. The testimony of the witnesses who lived at the place, and of those who had opportunity for observing and knowing the facts tending to show that up to the time when Birdie Taylor was taken to the house that it was not used as a house of prostitution and that illicit sexual intercourse was not allowed to take place there, was competent and relevant testimony and was not cumulative. This testimony tended directly to rebut the testimony introduced on behalf of the State tending to show that the house was used and had been used continuously for some time prior to the alleged offense, and until that time, as a house of prostitution. It was necessary for the State to show, under the charge made in the indictment, that the house to which Birdie Taylor was taken was a place in which prostitution was practiced, encouraged or allowed, and that she was taken there for the purpose of prostitution. For this purpose the court correctly permitted testimony to go to the jury showing that the house had the reputation of being a bawdy house or a house of assignation. But the reputation of the house for bawdry or assignation purposes was not alone sufficient to convict. It was a circumstance for the jury to consider. To warrant conviction the proof would also have to show that men and women actually resorted there for illicit intercourse. See 14 Cyc. 410; State v. Brunell, 29 Wis. 435; Lismore v. State, 94 Ark. 210. This proof being competent on the part of the State to show the guilt, it was certainly also competent on the part of the defense to show to the contrary, which the excluded evidence tended to do. The court should not have permitted the witness to testify that a certain party told him that the place had a bad reputation. This was purely hearsay. The court also should have permitted the testimony offered, tending to show that appellant before and at the time of the alleged offense, was engaged in the business of invention and of securing patents for his inventions. This testimony tended to rebut the proof introduced on the part of the State tending to show that the appellant was eng’aged only in the business of maintaining a place of prostitution. The court did not err in permitting the testimony tending to prove that appellant had on other occasions taken other females to his place for the purpose of prostitution, nor the testimony tending to show his manner and conduct toward females on the street corners and at stores. This was relevant to the issue of whether or not he was indulging in the practice- of procuring females to enter his house or rooms for the purpose of prostitution. For the error indicated the judgment is reversed and the cause remanded for a new trial.